     Case 1:19-cv-00626-DAD-SKO Document 23 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES BROWN,                                      No. 1:19-cv-00626-DAD-SKO (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   D. WOODWARD, et al.,
                                                       (Doc. No. 22)
15                      Defendants.
16

17          Plaintiff James Brown is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 23, 2021, the assigned magistrate judge issued findings and

21   recommendations, recommending that this action proceed only against defendants Woodward and

22   Lopez for alleged deliberate indifference to plaintiff’s serious medical needs and against

23   defendant Woodward for alleged excessive use of force and retaliation. (Doc. No. 22.) Therein,

24   it was also recommended that the non-cognizable claims and remaining defendants be dismissed

25   from this action because further amendment would be futile. (Id. at 1, 10-11.) The findings and

26   recommendations were served on plaintiff and contained notice that any objections thereto were

27   to be filed within twenty-one (21) days. (Id. at 11.) To date, plaintiff has not filed any objections

28   and the time to do so has long since passed.
                                                       1
     Case 1:19-cv-00626-DAD-SKO Document 23 Filed 04/22/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5            1.    The findings and recommendations issued on February 23, 2021, (Doc. No. 22),

 6                  are adopted in full;

 7            2.    This action shall proceed only on plaintiff’s second amended complaint, filed July

 8                  21, 2020 (Doc. No. 21), against defendants Woodward and Lopez on plaintiff’s

 9                  claims of deliberate indifference to serious medical needs and against defendant

10                  Woodward on plaintiff’s claims of excessive use of force and retaliation;

11            3.    All other claims and defendants are dismissed from this action for failure to state a

12                  claim with prejudice because the granting of further leave to amend would be

13                  futile; and

14            4.    This case is referred back to the assigned magistrate judge for further proceedings.

15   IT IS SO ORDERED.
16
        Dated:     April 21, 2021
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                      2
